DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. Misnumbered claims 18-20 should be claims 16-18. Appropriate correction is required
Claims 1, 10 and 18 are objected to because of the following informalities: “receiving machine-readable….utterance_; should be “receiving machine-readable….utterance;  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                              Patent
                (US 11,404,058 B2)
               Instant Application
                 (17/848,636)
1. A system, comprising: 
        a memory having instructions stored thereon, and a processor configured to read the instructions to: 
         implement a natural language understanding engine comprising at least one machine-learning generated speech model generated by training the at least one speech model based on a training data set to provide semantic parsing, wherein the natural language understanding engine is configured to:
           generate a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack, wherein the entity list of each context entry includes a set of entities associated with the root intent element, and wherein the dialogue stack of each context entry in the set of context entries includes a sequentially-stored structured data representation including at least one user utterance and at least one system utterance, wherein each of the at least one user utterance and at least one system utterance are stored as a data triplet including an intent variable, a set of entity variables, and a timestamp; 
            receive machine-readable data indicative of a first user utterance including at least one identified semantic component and at least one missing semantic component; 

         
        identify an intent of the first user utterance;
           identify a first context entry in the set of context entries, wherein the root intent element of the first context entry and the intent of the first utterance are the same; 
         
           modify the sequentially-stored structured data representation of the first context entry to include the first user utterance;
           identify the at least one missing semantic element within the dialogue stack of the first context entry, wherein the at least one missing semantic element includes at least one entity in the set of entities associated with the root intent element of the first context entry; and 
     generate an intent flow execution request including the at least one semantic element from the first user utterance and the at least one missing semantic element.
1. A system, comprising:
       a memory having instructions stored thereon, and a processor configured to read the instructions to:
           






       
          obtain, from a database, a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack, and wherein the dialogue stack of each context entry in the set of context entries includes at least one user utterance and at least one system utterance;

     




    
        
        receive machine-readable data indicative of a first user utterance ;
  determine at least one existing semantic component and at least one missing
semantic component of the first user utterance;
        
     
       
         identify a first context entry in the set of context entries based on the root intent elements of the set of context entries and the at least one existing semantic component of the first user utterance;
     


       
     
           identify the at least one missing semantic element within the dialogue stack of the first context entry, wherein the at least one missing semantic element includes at least one entity in the set of entities associated with the root intent element of the first context entry; and
      generate an intent flow execution request including the at least one missing semantic element.


Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16, 18 and 19 of U.S. Patent No. US 11,404,058 B2 in view of Mohajer et al US 10,418,032 B1 as provided by example claim 1 in the above table. Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference Mohajer discloses “obtain, from a database, a context stack comprising a set of context entries”. It would have been obvious to use the missing features of the instant application, as taught by Mohajer for all the reasons described by the reference such as providing virtual assistants that can understand conversation across multiple vertical domains of subject matter without requiring extensive training (Mohajer, col. 3, In 28-49).

                        Patent
                (US 11,238,850 B2)
            Instant Application
                 (17/848,636)
1. A system, comprising: a computing device configured to:
 
      
        receive a user utterance and identify at least one semantic element within the first user utterance; 
      identify an intent associated with the at least one semantic element; 
      execute an intent flow associated with the identified intent, wherein the intent flow includes a set of tasks executed in a predetermined order; 
          
           identify a missing semantic element required by the intent flow associated with the identified intent, wherein the missing semantic element is identified by a context mining component configured to: maintain a context stack including a set of context entries, wherein each of the context entries comprises a root intent element, an entity list element, and a dialogue stack element, wherein the dialogue stack element comprises a sequentially-stored structured representation of each utterance received from a user associated with the user utterance; 
         generate a system utterance by instantiating a response template selected from a plurality of response templates associated with the executed intent; and
         review at least one context entry in the set of context entries to locate the missing semantic element within the dialogue stack element; and     
            review at least one prior utterance to locate the missing semantic element; and execute the intent flow associated with the identified intent including the at least one semantic element from the user utterance and the missing semantic element identified from the at least one prior utterance

        generate an intent flow execution including the at least one semantic element from the user utterance and the missing semantic element;
1. A system, comprising:
       a memory having instructions stored thereon, and a processor configured to read the instructions to:     
         receive machine-readable data indicative of a first user utterance ;
        determine at least one existing semantic component and at least one missing semantic component of the first user utterance;




            obtain, from a database, a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack, and wherein the dialogue stack of each context entry in the set of context entries includes at least one user utterance and at least one system utterance;

     




    
        
        
  
         identify a first context entry in the set of context entries based on the root intent elements of the set of context entries and the at least one existing semantic component of the first user utterance;
         identify the at least one missing semantic element within the dialogue stack of the first context entry, wherein the at least one missing semantic element includes at least one entity in the set of entities associated with the root intent element of the first context entry; and
      generate an intent flow execution request including the at least one missing semantic element.



           Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 12 of U.S. Patent No. US 11,404,058 B2 in view of Mohajer et al US 11,238,850 B2 as provided by example claim 1 in the above table. Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference Cohen discloses “wherein the dialogue stack of each context entry in the set of context entries includes…at least one system utterance” (para. [0006]; para. [0048]). It would have been obvious to use the missing features of the instant application, as taught by Cohen for all the reasons described by the reference such as in maintaining context without having to repeat any utterance (Cohen, para. [0006]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of input/natural language processing without significantly more. The claims 1, 10 and 18 recite mental processes of observing and evaluating speech input to determine a request and involve steps achievable by a human using a pen and paper to retrieve a stack/collection of textual context entries associated with received speech (i.e., a data gathering/retrieval step), receiving machine readable input data (i.e., a data gathering/retrieval step), identifying semantic and missing or incomplete semantic portions of the input (i.e., a data analysis step), identifying a first context entry based on the context entries and the identified semantic component/portion (i.e., a data comparison/analysis step), identifying the missing semantic portion (i.e., a data comparison/analysis step), and generating an intent flow execution request including the identified missing semantic portion (i.e., a post solutional activity), corresponding to the mental processes category of abstract idea achievable by a human using a pen and paper to analyze text of utterances and generating an intent  request. This judicial exception is not integrated into a practical application because the claims are directed to the abstract idea where the additional generic computer elements (system, computing device, computer readable medium, memory) do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea on a generic computer (see Applicants’ drawing (fig. 1) and original specification para. [0024]). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because limitation to: “generate an intent flow execution request including the at least one missing semantic element” correspond to well-understood, routine, conventional computer functions of storing and retrieving information in memory as recognized by the court decisions listed in MPEP § 2106.05(d) and as further described by Mohajer (fig. 15; fig. 16; col. 8, ln 35-64; col. 21, ln 35 – col. 22, ln 3). Furthermore, receiving machine readable data from a user or retrieving/storing machine readable data in a context stack corresponds to a data gathering step, and is as such, an insignificant extra-solution activity. 
          The dependent claims 2-9, 11-15, 19 and 20 do not add significantly more that the abstract idea and are similarly rejected.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.      Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohajer et al US 10,418,032 B1 (“Mohajer”) in view of Cohen US PGPUB 2017/0162197 A1 (“Cohen”)
     Per Claim 1, Mohajer discloses a system, comprising: 
            a memory having instructions stored thereon, and a processor configured to read the instructions (fig. 18) to:
            obtain, from a database, a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack (fig. 4, element 400; fig. 5; Every layer stores at least a creation timestamp, a query's interpretation, query entities, response entities and possibly additional context variables. The interpretation data structure may be, e.g., a frame instance with named slots and corresponding values.  An interpretation instance has at least an intent slot, which expresses a query's overall goal…In some embodiments, the user intent determines a frame type for the interpretation…, col. 9, ln 18 - 65), and 
            receive machine-readable data indicative of a first user utterance (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; The query `What about China` is missing attributes…, col. 21, ln 35-61);
            determine at least one existing semantic component and at least one missing semantic component of the first user utterance (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; The query `What about China` is missing attributes…, col. 21, ln 35-61);
            identify a first context entry in the set of context entries based on the root intent elements of the set of context entries and the at least one existing semantic component of the first user utterance (The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation, and the value of the WHERE slot changes from `Japan` in the previous interpretation to `China.`…, col. 21, ln 35 – col. 22, ln 3);
            identify the at least one missing semantic element within the dialogue stack of the first context entry, wherein the at least one missing semantic element includes at least one entity in the set of entities associated with the root intent element of the first context entry (fig. 15; fig. 16; col. 21, ln 35 – col. 22, ln 3); and
              generate an intent flow execution request including the at least one missing semantic element (fig. 15; fig. 16; col. 8, ln 35-64; col. 21, ln 35 – col. 22, ln 3)
            Mohajer discloses at least one user utterance and at least one system utterance (fig. 1; fig. 2; fig. 15; fig. 16)
             Mohajer does not explicitly disclose wherein the dialogue stack of each context entry in the set of context entries includes at least one user utterance and at least one system utterance
              However, this feature is taught by Cohen (para. [0006]; In these instances, IRE 220 may generate a stack (also referred to herein as a “conversation stack”) that stores (e.g., in Random Access Memory) information relating to one or more previous utterances in a given session (which may be defined by utterances received within a threshold time of one another or an immediately previous utterance). For example, a first utterance “what is the weather like in Seattle” may be followed up (after the computer's response) with a second utterance “book me a flight there.”…, para. [0048])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Cohen with the system of Mohajer in arriving at “wherein the dialogue stack of each context entry in the set of context entries includes at least one user utterance and at least one system utterance”, because such combination would have resulted in maintaining context without having to repeat any utterance (Cohen, para. [0006])
           Per Claim 2, Mohajer in view of Cohen discloses the system of claim 1, 
                 Mohajer discloses wherein the entity list of each context entry includes a set of entities associated with the root intent element (fig. 15; fig. 16; col. 21, ln 35 – col. 22, ln 3).
          Per Claim 3, Mohajer in view of Cohen discloses the system of claim 1, 
                 Mohajer discloses wherein each of the at least one user utterance and at least one system utterance are stored as a data triplet including an intent variable, a set of entity variables, and a timestamp (fig. 4; Every layer stores at least a creation timestamp, a query's interpretation, query entities, response entities and possibly additional context variables…, col. 9, ln 29-52). 
          Per Claim 4, Mohajer in view of Cohen discloses the system of claim 1, 
                Cohen discloses wherein the computing device is configured to modify the first context entry to include the first user utterance (para. [0093]; para. [0104]).
          Per Claim 5, Mohajer in view of Cohen discloses the system of claim 1, 
                 Mohajer discloses wherein the entity list comprises at least one required entity and at least one optional entity (fig. 4; fig. 5; fig. 15; col. 21, ln 35-46).
           Per Claim 6, Mohajer in view of Cohen discloses the system of claim 1, 
                 Mohajer discloses: wherein the processor is configured to classify the data indicative of the first user utterance in a first class selected from a predetermined set of classes, wherein the intent flow execution request is generated based on the first class (col. 17, ln 36-43; A first type of incomplete interpretation results from…A second type of incomplete interpretation results from…, col. 18, ln 34 – col. 19, ln 3, interpretations as classes).
           Per Claim 7, Mohajer in view of Cohen discloses the system of claim 1, 
               Mohajer discloses: wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), and wherein the processor is configured to:
            identify a context entry in the set of context entries including an open intent element having a required entity in the entity list corresponding to the at least one identified semantic component (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
            execute the open intent including the at least one identified semantic component as the required entity (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
           Per Claim 8, Mohajer in view of Cohen discloses the system of claim 1, 
              Mohajer discloses: wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), and wherein the processor is configured to:
            determine that an entity type of a required entity in the entity list of a recently executed intent matches an entity type of the at least one identified semantic component (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
             execute the recently executed intent using the at least one identified semantic component as the required entity (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
           Per Claim 9, Mohajer in view of Cohen discloses the system of claim 1, 
              Mohajer discloses: wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), and wherein the processor is configured to:
            determine that a related intent includes the at least one identified semantic component as an optional entity in the entity list (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
             execute the related intent using the at least one identified semantic component as the optional entity (fig. 15-17; col. 8, ln 35-64; The missing intent causes a match with the previous interpretation.  A merge occurs with the previous interpretation. The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
         Per Claim 10, Mohajer discloses a method by at least one processor, the method comprising:
            obtaining, from a database, a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack (fig. 4, element 400; fig. 5; Every layer stores at least a creation timestamp, a query's interpretation, query entities, response entities and possibly additional context variables. The interpretation data structure may be, e.g., a frame instance with named slots and corresponding values.  An interpretation instance has at least an intent slot, which expresses a query's overall goal…In some embodiments, the user intent determines a frame type for the interpretation…, col. 9, ln 18 - 65),
         receiving machine-readable data indicative of a first user utterance (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; The query `What about China` is missing attributes…, col. 21, ln 35-61);
         determining at least one existing semantic component and at least one missing semantic component of the first user utterance (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; The query `What about China` is missing attributes…, col. 21, ln 35-61);
           identifying a first context entry in the set of context entries based on the root intent elements of the set of context entries and the at least one existing semantic component of the first user utterance (The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation, and the value of the WHERE slot changes from `Japan` in the previous interpretation to `China.`…, col. 21, ln 35 – col. 22, ln 3);
           identifying the at least one missing semantic element within the dialogue stack of the first context entry, wherein the at least one missing semantic element includes at least one entity in the set of entities associated with the root intent element of the first context entry (fig. 15; fig. 16; col. 21, ln 35 – col. 22, ln 3); and
             generating an intent flow execution request including the at least one missing semantic element (fig. 15; fig. 16; col. 8, ln 35-64; col. 21, ln 35 – col. 22, ln 3)
             Mohajer discloses at least one user utterance and at least one system utterance (fig. 1; fig. 2; fig. 15; fig. 16)
              Mohajer does not explicitly disclose wherein the dialogue stack of each context entry in the set of context entries includes at least one user utterance and at least one system utterance
              However, this feature is taught by Cohen (para. [0006]; In these instances, IRE 220 may generate a stack (also referred to herein as a “conversation stack”) that stores (e.g., in Random Access Memory) information relating to one or more previous utterances in a given session (which may be defined by utterances received within a threshold time of one another or an immediately previous utterance). For example, a first utterance “what is the weather like in Seattle” may be followed up (after the computer's response) with a second utterance “book me a flight there.”…, para. [0048])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Cohen with the method of Mohajer in arriving at “wherein the dialogue stack of each context entry in the set of context entries includes at least one user utterance and at least one system utterance”, because such combination would have resulted in maintaining context without having to repeat any utterance (Cohen, para. [0006])
            Per Claim 11, Mohajer in view of Cohen discloses the method of claim 10, 
                 Cohen discloses modifying the first context entry to include the first user utterance (para. [0093]; para. [0104]).
           Per Claim 12, Mohajer in view of Cohen discloses the method of claim 10, 
                  Mohajer discloses classifying the data indicative of the first user utterance in a first class selected from a predetermined set of classes, wherein the intent flow execution request is generated based on the first class (col. 17, ln 36-43; A first type of incomplete interpretation results from…A second type of incomplete interpretation results from…, col. 18, ln 34 – col. 19, ln 3, interpretations as classes).
          Per Claim 13, Mohajer in view of Cohen discloses the method of claim 10, 
                 Mohajer discloses wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), the method further comprising:
             identifying a context entry in the set of context entries including an open intent element having a required entity in the entity list corresponding to the at least one identified semantic component (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
            executing the open intent including the at least one identified semantic component as the required entity (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
         Per Claim 14, Mohajer in view of Cohen discloses the method of claim 10, 
               Mohajer discloses: wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), the method further comprising:
            determining that an entity type of a required entity in the entity list of a recently executed intent matches an entity type of the at least one identified semantic component (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
            executing the recently executed intent using the at least one identified semantic component as the required entity (fig. 15-17; col. 8, ln 35-64; The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
          Per Claim 15, Mohajer in view of Cohen discloses the method of claim 10, 
             Mohajer discloses: wherein the at least one missing semantic component comprises an intent element and the at least one identified semantic component comprises an entity element (fig. 15-17; col. 21, ln 35 – col. 22, ln 3), the method further comprising:
           determining that a related intent includes the at least one identified semantic component as an optional entity in the entity list (fig. 15-17; col. 21, ln 35 – col. 22, ln 3); and
            executing the related intent using the at least one identified semantic component as the optional entity (fig. 15-17; col. 8, ln 35-64; The missing intent causes a match with the previous interpretation.  A merge occurs with the previous interpretation. The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation…, col. 21, ln 35 – col. 22, ln 3).
         Per Claim 18, Mohajer discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause a device to perform operations comprising:
           obtaining, from a database, a context stack comprising a set of context entries, wherein each context entry in the set of context entries comprises a root intent element, an entity list element, and a dialogue stack (fig. 4, element 400; fig. 5; Every layer stores at least a creation timestamp, a query's interpretation, query entities, response entities and possibly additional context variables. The interpretation data structure may be, e.g., a frame instance with named slots and corresponding values.  An interpretation instance has at least an intent slot, which expresses a query's overall goal…In some embodiments, the user intent determines a frame type for the interpretation…, col. 9, ln 18 - 65),
           receiving machine-readable data indicative of a first user utterance (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; The query `What about China` is missing attributes…, col. 21, ln 35-61);
           determining at least one existing semantic component and at least one missing semantic component of the first user utterance (fig. 7; col. 5, ln 31-38; col. 12, ln 25-49; The query `What about China` is missing attributes…, col. 21, ln 35-61);
           identifying a first context entry in the set of context entries based on the root intent elements of the set of context entries and the at least one existing semantic component of the first user utterance (The GEO_QUIZ intent and population attribute (WHAT) are copied from the previous interpretation, and the value of the WHERE slot changes from `Japan` in the previous interpretation to `China.`…, col. 21, ln 35 – col. 22, ln 3);
            identifying the at least one missing semantic element within the dialogue stack of the first context entry, wherein the at least one missing semantic element includes at least one entity in the set of entities associated with the root intent element of the first context entry (fig. 15; fig. 16; col. 21, ln 35 – col. 22, ln 3); and
             generating an intent flow execution request including the at least one missing semantic element (fig. 15; fig. 16; col. 8, ln 35-64; col. 21, ln 35 – col. 22, ln 3)
             Mohajer discloses at least one user utterance and at least one system utterance (fig. 1; fig. 2; fig. 15; fig. 16)
             Mohajer does not explicitly disclose wherein the dialogue stack of each context entry in the set of context entries includes at least one user utterance and at least one system utterance
              However, this feature is taught by Cohen (para. [0006]; In these instances, IRE 220 may generate a stack (also referred to herein as a “conversation stack”) that stores (e.g., in Random Access Memory) information relating to one or more previous utterances in a given session (which may be defined by utterances received within a threshold time of one another or an immediately previous utterance). For example, a first utterance “what is the weather like in Seattle” may be followed up (after the computer's response) with a second utterance “book me a flight there.”…, para. [0048]))
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Cohen with the medium of Mohajer in arriving at “wherein the dialogue stack of each context entry in the set of context entries includes at least one user utterance and at least one system utterance”, because such combination would have resulted in maintaining context without having to repeat any utterance (Cohen, para. [0006])
            Per Claim 19, Mohajer in view of Cohen discloses the non-transitory computer readable medium of claim 18, 
               Cohen discloses wherein the instructions, when executed by the processor, cause the device to perform operations comprising modifying the first context entry to include the first user utterance (para. [0040]; para. [0093]; para. [0104]).
          Per Claim 20, Mohajer in view of Cohen discloses the non-transitory computer readable medium of claim 18, 
               Mohajer discloses wherein the instructions, when executed by the processor, cause the device to perform operations comprising classifying the data indicative of the first user utterance in a first class selected from a predetermined set of classes, wherein the intent flow execution request is generated based on the first class (col. 17, ln 36-43; A first type of incomplete interpretation results from…A second type of incomplete interpretation results from…, col. 18, ln 34 – col. 19, ln 3, interpretations as classes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658